         Case 3:14-cv-03264-JD Document 2673 Filed 06/05/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

                                           Civil Minutes


 Date: June 4, 2020                                                    Judge: Hon. James Donato

 Time: 14 Minutes

 Cases     C-14-03264-JD In re Capacitors Antitrust Litigation
           MD-17-02801-JD In re Capacitors Antitrust Litigation (No. III)


 Attorney(s) for Plaintiff(s):     Joseph R. Saveri/Steven N. Williams/Christopher K. L.
                                   Young/Anupama K. Reddy
 Attorney(s) for Defendant(s):     David Cross/Roberto Finzi/Joe Bial/Farrah Berse/Bonnie Lau

 Deputy Clerk: Lisa R. Clark                                          Court Reporter: Debbie Pas

                                         PROCEEDINGS

Status Conference re DPPs’ Trial - Held

                                      NOTES AND ORDERS

The Court advises the parties that while six jurors were willing to continue their service on June
15, 2020, one of those jurors is in a high-risk group, and the Court has declined to call that juror
for further service. The jurors have not, however, formally been discharged. The Court will
advise the parties once that has happened.

The DPPs’ trial is terminated, and the parties are directed to meet and confer on a date in
October or November for a retrial. The Court notes its unavailability in the last week of October
and the week of Thanksgiving.

The parties are advised that any changes in District practices that might permit a trial in July or
August, 2020, will be grounds for advancing the trial date.

All pending trial motions and proffers are terminated, and the briefing on Dr. McClave that the
Court directed need not be filed.

A supplemental pre-trial conference will likely be set for September. The parties are invited to
suggest innovations and improvements for the presentation of evidence in the next trial.
